Earl Warren: Number 34, Charles Rowoldt versus J. D. Perfetto, et al. Mr. Imlay.
Carl H. Imlay: May it please the Court. I should first like to review the background of the administrative proceedings, deportation proceedings in this case and to summarize the evidence upon which the order of deportation is founded. At the close of yesterday's session, I believe I had pointed out that -- of course, the deportation charge here is that the petitioner was a member of the Communist Party in 1935. Now, going back, I -- I would like to just briefly summarize the previous administrative proceedings leading up to the hearing and the granting of the orders of deportation now attack. Petitioner was first ordered deported in 1936 on the basis of membership and an organization advocating the overthrow of the Government by force and violence. And after this Court's opinion in Kessler versus Strecker in which this Court decided that the 1918 Act applied only to present membership in the -- in an organization advocating overthrow of the Government. In 1942, these proceedings were canceled. The Kessler case was in 1939, and the Court will recall that the Alien Registration Act of 1940 was passed the next year in order to extend the policy of -- of the 1918 Act to pass membership in organizations advocating overthrow. Subsequently, new proceedings were commenced in 1948 under this 1940 law and these proceedings were invalidated by this Court's decision in Wong Yang Sung versus McGrath because the -- this 1948 proceedings didn't comply with the Administrative Procedure Act. Then, after Congress had, in the Appropriation Act of 1951, exempted deportation hearings from the Administrative Procedure Act, a new hearing was commenced on February 16th, 1951 at which time an additional charge under the Section 22 of the Internal Security Act of 1950 was lodged against the petitioner. And the petitioner was given time he -- that hearing -- that February 16th hearing was adjourned at March 28th, 1951 to allow the petitioner time to meet the additional charge. I might say this -- this time of -- at the time of this March 28th hearing, March 28th, 1951, the -- well, the same day that that hearing was conducted, the Act of March 28th, 1951, which we've set forth at page 3 of our brief, became law. I think that perhaps our brief is a little misleading because I think we stated that this Act become law before the hearing. Well, actually, it became law the same day that the principle hearing in this case was held. This Act of March 28th, 1951 was a clarifying act. I'll get -- I'm going to discuss the legislative history of that Act throwing light on the 1950 Act in a few minutes. At this second hearing, well, at the first hearing, the petitioner admitted his alienage and that he was last a citizen of Germany. And at this March 28th hearing, he refused to answer whether he'd been a member of the Communist Party or whether he was a member of the Communist Party in 1935. He was represented by counsel at this hearing and at all subsequent proceedings. When the -- when petitioner refused to state his membership, the -- the service introduced two documents into evidence. The Exhibit 5 was a verified copied of a petition for writ of habeas corpus dated November 8th, 1949 in which the petitioner admitted that in truth and fact, he had seized membership in the Communist Party USA in 1935. The petitioner refused to answer whether he files such a petition. He made an objection to the admission of this petition on the grounds of -- that it wasn't material.
William J. Brennan, Jr.: Is that petition in the record?
Carl H. Imlay: No, it isn't, Your Honor. It's merely adverted to. In the hearing officer's decision, the hearing officer states that he faced his -- his decision partly on that Exhibit 5 and partly on Exhibit 4. Now, Exhibit 4, which was introduced into evidence on that hearing, was the sworn testimony of the petitioner given before an immigration inspector on January 10th, 1947. And the transcript, which is, of course, printed in the record, in the transcript, it was -- petitioner admitted that he was an alien, last a citizen of Germany. And after being sworn, this is in 1947, he admitted that he joined the Communist Party and another organization, the Workers' Alliance in the spring or early summer of 1935. He also admitted that he paid dues in the Party and he attended meetings where the members talked about fighting for the daily needs. He gave his -- his reason for joining on page 26 of the record. The fact that the Communist Party had one aim to get something to eat for the people and that everybody around me had the idea that we had to fight for something to eat and clothes and shelter. In a subsequent portion of the record, page 31, he further explained that, in answer to a question as to whether he joined -- whether he's joining the Communist Party, he was motivated by dissatisfaction and living under a democracy that it wasn't that no -- that it was just a matter of having no jobs at that time, and he stated, "We wanted something to eat and something to crawl into." And then he was asked, “You say you'd fight for something to eat and crawl into, what do you mean by that term?” Then he explained this statement, "We had to go and ask those who had it." That was the courthouse at that time. We petitioned city, state and national government. We did and we succeeded. We finally got unemployment laws and a certain budget. Even at the few communist meetings I attended, nothing was ever said about overthrowing anything. All they talked about was fighting for the daily needs.” Then he was asked whether he was an active worker in the Communist Party. And he replied, “The only active work I did was running the bookstore for a while.” And then as was -- we -- Mr. Rein discussed yesterday, he -- he admitted that he didn't get a penny there, that he was a salesman in there but the Communist Party ran the store. He secured his employment through the Communist Party. And this store was an official outlet for communist literature in Minneapolis, Minnesota. And he also explained that this bookstore handled many of the communist classics and socialist literature. Petitioner dropped out of the Communist Party when he was --
Earl Warren: Mr. Imlay, may I --
Carl H. Imlay: Yes.
Earl Warren: -- ask you this? What is there in any of those statements of yours that indicates that he was more than a nominal member? What is there in any of those statements that you rely upon as -- as showing or tending to show that -- that he -- there had knowledge that this organization was intended for -- for the overthrow of our Government or by his actions that he intended. Now, you've read all those things. I just like to --
Carl H. Imlay: Yes.
Earl Warren: -- have you put your finger --
Carl H. Imlay: Yes.
Earl Warren: -- on anyone of them which you feel --
Carl H. Imlay: Well --
Earl Warren: -- that you would rely on in that regard.
Carl H. Imlay: Well, I -- I would say this. Of course, we -- we must remember that he was an alien who -- who was -- who joined the Communist Party in the spring or summer. And he was in the Party a -- a fairly short time. I think the petitioner maintains that it was six months, other -- there was another statement in the record that it was approximately one year.
Earl Warren: What was then the finding?
Carl H. Imlay: And -- the finding -- the hearing officer, I think -- I think the Board of Immigration Appeals stated that petitioner is -- has repeatedly stated that he was in the Communist Party six months. The hearing --
Earl Warren: Is there any evidence to contradict that by the witness?
Carl H. Imlay: There is in the record his statement that he joined the Party in the spring or summer of 1935 and that he left at the end of 1935 when he was arrested in deportation proceedings. Of course, that -- that is a little low for six months perhaps, But in any event, the -- his -- the tenure of his membership was between six months and a year. I don't think that --
Earl Warren: No -- no testimony of any -- on the part of any other witness to -- to --
Carl H. Imlay: No.
Earl Warren: -- link them at the period (Voice Overlap) --
Carl H. Imlay: No, there isn't, Your Honor.
Felix Frankfurter: May I trouble you to tell me, I ought to know but I don't? What was before the Immigration -- before the Board of Immigration Appeals other than the hearing officer (Inaudible) and the affidavit?
Carl H. Imlay: To my -- to my knowledge, Your Honor, just the -- the exhibits that appeared of record, the Exhibit 4 and 5. Exhibit 4 is his transcript and Exhibit --
Felix Frankfurter: Nothing before the hearing officer?
Carl H. Imlay: Yes.
Felix Frankfurter: My question was what was there before the Board of Immigration Appeals in addition to what -- would have before the hearing officer?
Carl H. Imlay: That does not appear in the record, Mr. Justice Frankfurter.
Felix Frankfurter: So far as the record goes, there's nothing.
Carl H. Imlay: That's --
Felix Frankfurter: It all goes back to the hearing officer.
Carl H. Imlay: That's -- that's correct, Your --
Felix Frankfurter: I don't mean to say the judgment isn't --
Carl H. Imlay: Yes.
Felix Frankfurter: -- isn't --
Carl H. Imlay: Yes.
Felix Frankfurter: -- relevant, all I'm saying is --
Carl H. Imlay: Yes.
Felix Frankfurter: -- so far as evidence goes --
Carl H. Imlay: Yes.
Felix Frankfurter: -- nothing -- all we have is what was before hearing officer.
Carl H. Imlay: That is correct, Mr. Justice Frankfurter.
Hugo L. Black: May I ask you? Assuming at one thought that nominal consequence --
Carl H. Imlay: Yes.
Hugo L. Black: -- such as what's mentioned in the Galvan case --
Carl H. Imlay: Yes.
Hugo L. Black: -- was to be interpreted according to the statement of Senator Ferguson, that is it was a Communist by conviction, one who is a mentally Communist.
Carl H. Imlay: Yes.
Hugo L. Black: Assuming that that were proper meaning to be given the word "nominal communist", has there been any finding to the effect that he was a Communist by conviction --
Carl H. Imlay: There's no --
Hugo L. Black: -- devoted to the --
Carl H. Imlay: There was no -- no finding that he was a Communist by conviction. The -- the finding was merely that he was a member of the Communist Party within the meaning of Section 22 of the Internal Security Act. The --
Hugo L. Black: But was there any definition of what the fact finder thought would be a member within the meaning of the Act?
Carl H. Imlay: No, there was not, Mr. Justice Black. I -- I might explain this though that the -- at the time the hearing officer made his decision, there was a regulation of the service enforced which -- which we've had printed at page 38, Footnote 15 of our brief. This regulation, which was in effect at the time the hearing officer rendered his report, implements or -- or carries forward the -- the mandate of the clarifying act of 1951 which was printed at page 3 of our brief. This regulation, of course, defines the terms "members of" for purposes of administering the Act of October 16th, 1918 as amended. That regulation, of course, provides that where "members of" is used in this Act, it shall include only membership or affiliation which is or was voluntary thereby excluding involuntary membership which --
Hugo L. Black: That excludes coerced membership.
Carl H. Imlay: That excludes coerced membership and I -- it could exclude unknowing membership where --
William J. Brennan, Jr.: Well, there's been also exclude even voluntary membership if it's for the purposes of obtaining employment, food rations.
Carl H. Imlay: That is correct, Mr. Justice Brennan, the -- besides this it was citing -- excluding involuntary membership. It itemizes three categories of membership which are intended to be excluded from the definition and, of course, where aliens have joined the Party or Communist organizations went under 16 years by operation of law and for purposes of obtaining employment, food rations or other essentials of living and where necessary for such purposes, that last, that Category III, petitioner tries to place his case within that category.
William J. Brennan, Jr.: What was the date of the findings?
Carl H. Imlay: The date of the findings, let's see, just a moment.
William J. Brennan, Jr.: Did it precede this for --
Carl H. Imlay: Yes, the -- just a moment.
Felix Frankfurter: May 15, 1951.
Carl H. Imlay: Yes, the findings were in May 15th, and this regulation was in April.
William J. Brennan, Jr.: But the regulation followed the actual hearing, did it not?
Carl H. Imlay: The regulation followed the actual hearing, that's correct.
William J. Brennan, Jr.: And, of course, this statement of his was several years earlier, the sworn statement.
Carl H. Imlay: That is correct.
William J. Brennan, Jr.: January 10, 1947?
Carl H. Imlay: Yes, that's correct.
Earl Warren: Is there anything in his -- anything in his testimony or in the record which shows that he did not join it for purposes of obtaining employment, food rations or other essentials of living and where necessary for such purposes as provided in that regulation?
Carl H. Imlay: Well, he -- of course, his activity in the Party, his principle activity was in this bookstore, and he stated that he didn't get a penny for his work in the bookstore. I think a fair inference is that he was a volunteer there in the bookstore. And there are other statements in the record that showed that --
Felix Frankfurter: How's that a fair inference?
Carl H. Imlay: Well --
Felix Frankfurter: Is this is a fair inference that -- that he's under the Party discipline after they ordered him to do it?
Carl H. Imlay: Well, he -- he stated, Mr. Justice Frankfurter, that he's secured this employment through his membership in the Communist Party. There's no evidence as to whether he was coerced, whether there were some --
Felix Frankfurter: Well, I'm (Voice Overlap) --
Carl H. Imlay: -- discipline that induced --
Felix Frankfurter: (Inaudible) from the word "coercion" but I understood he's suggesting that one has a right to know that a party has discipline as that is may gave command without a coercion. Maybe that's a fine language or -- but (Inaudible) go on.
Earl Warren: But suppose this --
Felix Frankfurter: All we have is what --
Earl Warren: Oh, pardon.
Felix Frankfurter: -- and the bookshop is what it says here that he did.
Carl H. Imlay: Yes, he -- he also, of course, attended meetings.
Earl Warren: But suppose, Mr. Imlay, that he did do this work in the bookshop --
Carl H. Imlay: Yes.
Earl Warren: -- for nothing --
Carl H. Imlay: Yes.
Earl Warren: -- received no compensation for it, not as a regular employment because he doesn't say there is regular employment.
Carl H. Imlay: Yes.
Earl Warren: I suppose he did it with all powers in the times --
Carl H. Imlay: Yes.
Earl Warren: -- as his testimony indicates, what is there in that -- in that fact to controvert his statement that all he knew -- knew they were trying to do is to put food in people's mouths and -- and give them a place to crawl into, meaning -- meaning there's a shelter or what is rebutted that conflicts with that?
Carl H. Imlay: Well, I -- I suppose that there's nothing -- he -- he's -- I've been addressing myself, of course, to the contention that he joined the Party out of some compelling economic necessity.
Earl Warren: Yes.
Carl H. Imlay: Now --
Earl Warren: He said that, didn't he?
Carl H. Imlay: Well, yes, he did. He says it now. He -- he didn't say it at the time of the immigration proceedings. He raises it here in this --
Earl Warren: Oh, what did it say? Didn't he say at that time that he was doing it for -- for -- to get food and to get a place to crawl into?
Carl H. Imlay: Well, I -- I think that -- that might -- that has its explanation. He -- he did say that. I suppose that he did say that he was doing it to obtain bread and so forth, philosophical bread because he -- he does state that --
Earl Warren: In those days -- in those days, people were concerned more of them with philosophical bread --
Carl H. Imlay: Yes.
Earl Warren: -- as I recall.
Carl H. Imlay: That's correct, Mr. Chief Justice. But he explained that when it -- when -- he was asked about his statement that we wanted bread and something to crawl in. He explained it this way, "We had to go and ask those who had it." That was the courthouse. "We petitioned city, state and national government. We did and we succeeded."
Earl Warren: That was for relief?
Carl H. Imlay: In other words --
Earl Warren: That was for relief, wasn't it?
Carl H. Imlay: It was for relief, that's correct.
Earl Warren: Yes.
Carl H. Imlay: He -- he was interested in -- in bettering society, perhaps. The Communist Party, as we know, often has had a very meritorious objectives at times as an attraction to particularly minority troops.
Felix Frankfurter: That very fact, if I may interrupt, indicates the multiple or alternative motives of people in joining it.
Carl H. Imlay: That's -- that's correct. The -- there are many motives in joining. I think further on in my -- this course, however, I -- I wont get to the legislative intent here. I -- I do believe that Congress regarded the Communist Party as something more than a -- an organization that attracts the casual joiner. I think it is, as you, yourself mentioned, Mr. Justice Frankfurter, a well-disciplined organization.
Felix Frankfurter: I agree with that. That's -- that's one thing about the Party.
Carl H. Imlay: Yes.
Felix Frankfurter: But since the statement that you made, I think, scrupulously acted many -- affect others, when it comes to the -- to judge's individual conduct, you can't rest merely on the opinion, that's the allowable opinion and I concern of Congress in regard to the Party.
Carl H. Imlay: Yes.
Felix Frankfurter: Interpreting it all automatically to the individual.
Carl H. Imlay: That's correct, and I think that distinction was made in the Galvan case where -- the Galvan case, of course, pointed out the membership where the -- where the member joins the Party of his own freewill where this -- where there aren't these elements of involuntary or -- or coercive motivations. That membership alone is enough to -- to deport -- deportation.
Speaker: I put a question to you that in due course, I hope you'll come to. This statute applies irrespective of the knowledge or intent of the membership of the particular alien involved, right?
Carl H. Imlay: Yes, it does.
Speaker: Now, could you apply this statute to a past membership in 1943 and 1944 and 1945 when this country was an ally of Russia --
Carl H. Imlay: I think --
Speaker: -- irrespective of showing any purpose or motive or intent?
Carl H. Imlay: Yes, you could, for this reason that the --
Speaker: I mean --
Carl H. Imlay: -- the Congress has found that the Communist Party for 30 years past has -- has been dominated by the international organization. And it has -- it has, in its legislative comments, refused to recognize in the light of subsequent developments new studies made before the 1950 Act that the Communist Party was ever the -- the Party of sweetness and light, pardon the expression, that it's -- it's tried to assume.
Speaker: Where -- where does Congress said that from its inception, the Communist Party took on that character?
Carl H. Imlay: Well, it's stated in our Galvan brief where we outlined the -- the history of the -- of Section 22. In page 47 of our Galvan brief, we set -- we set forth fairly extensively quotations from the -- a report of the Senate Judiciary Committee that's Senate Report 2230 of the 81st Congress, Second Session. The report states, "It is a well-established fact that both the leadership and membership of the Communist Party is recruited overwhelmingly from alien ranks. During the course of its 30 years of existence in this country, the Communist Party has been ruled exclusively by alien agents appointed by the Communist International headquarters in Moscow. The high commander of the Party in this country invariably has been dominated by aliens or persons of foreign origin. Now, Section 22 --
Earl Warren: Where was that finding of Congress? Where do we find that?
Carl H. Imlay: Well we've printed it at page 47 of our brief in the Galvan case.
Earl Warren: Where does it come from?
Carl H. Imlay: It comes from a -- a Senate Judiciary Report, Senate Report 2230 of the 81st Congress.
Earl Warren: Well, it isn't exactly a finding of Congress, is it?
Carl H. Imlay: Well, not exactly, Mr. Chief Justice, but it's a -- it's a comment made after thorough --
Earl Warren: Yes.
Carl H. Imlay: -- investigation into the matter.
Earl Warren: Well, I would be led to this point if the -- if the Government didn't know it until that late date, is it reasonable to -- to hold just an ordinary person, a working man like this man responsible for knowing that sinister purpose 10 years or so before the Government did?
Carl H. Imlay: Congress has chosen to hold him responsible, Mr. Chief Justice, that is a political decision, whether we think it's justified that it might be a question as this Court -- the Court has said in Harisiades and Galvan. This -- this policy might be --
Earl Warren: Well, I thought -- I thought though that your -- the regulation which you put in to your brief in this Note 15 on -- on page 38 indicated that the Government itself didn't -- didn't believe that mere -- mere membership was sufficient, and they say that -- that where -- where a person was under 16 years of age or before he joined by operation of law or for purposes of obtaining employment, food rations, or other essentials of living and where necessary for such purposes. Now, the Government didn't -- didn't consider that it was so -- so illegal that -- that any membership was -- was sufficient for deportation because your own -- your own administrative agency made that -- made that regulation to --
Carl H. Imlay: That's -- that's true.
Earl Warren: -- those things that -- those joining that would indicate that he didn't have knowledge of -- knowledge of that sinister purpose, isn't that right?
Carl H. Imlay: Well, as I say, the -- we do certainly concede that there are many cases of involuntary membership and circumstances such as are listed here in the regulation --
Earl Warren: Well, let's get away from the involuntary joining and -- and let's take this number III for purposes of obtaining employment, food rations, or other essentials. Now, if -- if the man in good faith joined the Communist Party because he -- that in those days, in 1945 or 1935 -- 1935 I mean, in -- in the middle of the great depression, believing that their great interest was in securing food and -- and a place for people to live, do you think it would conflict with this -- with this regulation?
Carl H. Imlay: I think that a mere intent to better the social conditions, the economic conditions of society generally is not enough. I think Congress intended this Category III to apply particularly to those people who joined because of -- of extreme economic necessity. I think the -- the history of this 1951 clarifying act shows that.
Earl Warren: But didn't this man say that was the -- the reason that he joined and -- and you have no other -- other testimony in the record except his own, isn't that correct?
Carl H. Imlay: That's correct. He --
Earl Warren: Well, then why wouldn't he come -- come under it?
Carl H. Imlay: Well, he -- I might say this. He did -- he did -- the only reason for joining was to help most of the people, he said. He didn't have any idea apparently, and I don't think the record shows that he had any intended all of gaining any personal benefit out of his membership.
William J. Brennan, Jr.: Are you saying this to us, Mr. Imlay, that actually in speaking of voluntarily joining for purposes of obtaining employment, it must be in the sense of a compulsion from desperation for need of a job or for a need of food so that --
Carl H. Imlay: That -- that --
William J. Brennan, Jr.: -- while it says voluntary and actual intent but was contemplated was involuntary because done under those compulsions?
Carl H. Imlay: That is correct. The --
William J. Brennan, Jr.: Well, now, where -- where do you say we'll find that that was the intention of this?
Carl H. Imlay: We've set forth in our -- our brief the legislative history of the -- of this 1951 clarifying act. Now, the 1950 Act didn't really define the term "member". At the time after 1950, in fact, it was a -- somewhat of a dispute as to what the term "member" meant within the context of -- of Section 22 of the Internal Security Act and that particularly, in regard to the administration of the -- of the exclusion provisions of Section 22, and the Department of Justice took the view that "member" was to be given a very literal interpretation in administering the exclusion on provisions. And consequently, even involuntary members of the Communist Party were being excluded. The State Department took a more liberal view of the meaning of the term "member" within the context of Section 22. And the anomalous situation was created where the State Department was issuing visas for the admission of certain aliens especially from the Soviet-dominated countries, and the Department of Justice was excluded them -- excluding them or -- or admitting them for a temporary admission only. Now --
Harold Burton: Do you have something -- do you have something to show that this language on page 38 that Class III was referring strictly to such kind of compulsion to get food that they had abroad rather than in this country?
Carl H. Imlay: Yes, we have set forth various legislative comments particularly of Senator McCarran, the sponsor of the 1951 legislation in which he -- this -- he throws some light on -- on what is meant here. Now, I started to say that certain bills were introduced to clarify what the term "member" meant. They would do this by permitting -- by providing that the Attorney General would have the power to issue regulations, which, as I've shown, were subsequently issued, clarifying this term. Now, Congress -- the -- these first bills that were introduced to clear up the term "members" only would have applied to members of non-Communist prescribed organizations. This was -- by amendment was changed by amendment of Senator Ferguson from the floor at the time of the consideration of the 1951 legislation to extend to members of all totalitarian organizations and excuse such members when they were children by -- or those who became members by operation of law or those who, for purposes of obtaining employment, food rations, or other essentials of living, had joined the Communist organization.
Harold Burton: That means a situation where you had to show that you were a member of the Communist Party in order to get your ration.
Carl H. Imlay: That's right.
Harold Burton: While in this country, you just reversed to show you're a member of the Communist Party, you -- that didn't help to get their ration.
Carl H. Imlay: That's correct. In other words, what Congress was interested in here was to take care of -- of those party -- or those Communist organization members who were coming in from totalitarian countries where membership in a Communist organization was a minimum condition of subsistence. And that is the -- that is what they primarily had in mind. Now, Senate --
Felix Frankfurter: Would one get that -- would one get that from that -- from the remark of Senator Ferguson (Inaudible)
Carl H. Imlay: Well --
Felix Frankfurter: -- Communist by conviction?
Carl H. Imlay: Senator Ferguson's remarks, Mr. Justice Frankfurter, are somewhat ambiguous in that --
Felix Frankfurter: Is that -- is that paragraph ambiguous, stretching the notion of ambiguity to suggest that he meant this to cover merely incoming aliens?
Carl H. Imlay: Well --
Felix Frankfurter: After all while one ought not to say the Congress would like something instead of clearer (Inaudible) considered the (Inaudible) to say that that perspective to incoming aliens --
Carl H. Imlay: Well --
Felix Frankfurter: -- or to resident aliens.
Carl H. Imlay: Yes, well, Mr. Justice Frankfurter, I -- I didn't mean to say that the -- that these changes would have been restricted only to incoming aliens but the specific problem that was before Congress here related to incoming aliens and the problems that were created by lack of sufficient definition of the word "member".
Felix Frankfurter: I appreciate that but nothing is more common that -- and that legislation should be broader than the immediate occasion of (Inaudible).
Carl H. Imlay: That's -- that's correct. And of course, Congress here did -- did -- the result of the -- this congressional inquiry, of course, was the Act of March 28th, 1951. Now, altering this legislative discussion, the difference between involuntary members and voluntary members of the Party was consistently pointed up. It -- it was pointed, for instance, that our policy of excluding involuntary members was having an adverse effect on the Displaced Persons Program. It was having certainly an adverse effect on the -- on the admission of -- of immigrants from the iron curtain countries because it was practically impossible and is practically impossible to exist in many of these countries without joining an organization that's a Communist -- a Communist-affiliated list. Senators Aiken and Nixon, during the debate, pointed that -- that there are no involuntary members to the Communist Party as such. They -- they made a fairly broad statement in that respect. And I -- I don't think that while this legislation certainly was to apply to -- to deportation cases as well as exclusion cases, the -- the difference between the involuntary and the voluntary member are the member who joined of his own free will and the member who was forced to join by -- by virtue of some real duress is constantly pointed out in the -- in the discussion.
Felix Frankfurter: Let me -- let me put this to you, Mr. Imlay. Assume that you suggest that Senator Ferguson, who's the (Inaudible) assume that his phrasing or his remarks are ambiguous.
Carl H. Imlay: Yes.
Felix Frankfurter: And therefore, the -- the agreement with him by Senator McCarran carries into the agreement that ambiguity.
Carl H. Imlay: Yes.
Felix Frankfurter: Assume further that the regulation in III is ambiguous --
Carl H. Imlay: Yes.
Felix Frankfurter: -- could you -- could you roll over on that part?
Carl H. Imlay: Yes. I'll assume that's it.
Felix Frankfurter: Very well. Then if that is so, if you have those ambiguities both in these underlying statutes and in the regulation meaning to give its administrative means --
Carl H. Imlay: Yes.
Felix Frankfurter: -- if you have that ambiguity, then considering the nature of the case, the subject, all that is involved in (Inaudible) isn't the duty to construe the -- resolve the ambiguity (Inaudible) severely?
Carl H. Imlay: That -- that is correct, Mr. Justice Frankfurter. However, I -- I might say this that this issue really has been discussed in the Galvan case. The Galvan case has indicated that membership where the -- where the member joins a party of his own free will, I think the -- the -- your decision there uses that language, the person -- the -- the alien involved does fall within Section 22. Now, there are many cases where the alien has not joined the party of his own free will and three of them are -- are itemized. I -- I think the -- there's another exception pointed out. The -- Senator McCarran introduced excerpts from the case of Colyer versus Skeffington. I'll discuss that exception in a moment if I can --
William J. Brennan, Jr.: Before you get to there, Mr. Imlay, and leave this regulation, may I ask you this? Did I understand you to answer Mr. Justice Burton that III has to be limited to -- to those who had become members in foreign lands in circumstances where however great their need for food or employment, they could not have either food or employment without becoming members of the Communist Party and that that's the significance of the last phrase and where necessary for such purposes?
Carl H. Imlay: I don't think that's the total significance of that. For instance, I -- I don't think it's restricted to persons in foreign lands. I -- I think it's equally applicable to deportation cases if -- if a situation really arose where a person were forced to join the Communist Party out of some compelling economic needs, I think he would be eligible for this Section 3. However, I --
William J. Brennan, Jr.: Well, as I understood the background of it though, as you just outlined it for us, in many other nations --
Carl H. Imlay: Yes.
William J. Brennan, Jr.: -- where notwithstanding the distress from one of employment or food --
Carl H. Imlay: Yes.
William J. Brennan, Jr.: -- that was not available, neither employment nor food except as the individual became a member of the Communist Party, is that what you told us?
Carl H. Imlay: Yes, well, it's -- it's available to the person who comes here from a foreign land with, of course, his past membership in the -- in some communist organization which was really forced upon him. He -- he had to --
William J. Brennan, Jr.: Well, let's -- let's take -- let's take the situation of an American, this very petition. Now, suppose in fact this statement of his is to be read as indicating that he, individually, suffered such distress from one of employment or for food.
Carl H. Imlay: Yes.
William J. Brennan, Jr.: That he felt the only way he was going to get either was by joining the Communist Party. Now, if that's what the record supported, do you think his membership would -- would be within III-exception?
Carl H. Imlay: If -- if joining a Communist Party was a minimum condition of subsistence --
William J. Brennan, Jr.: Well, that's --
Carl H. Imlay: -- I would say yes.
William J. Brennan, Jr.: -- that's -- he viewed that he couldn't get either food or employment as he experienced it in any event, in any way, and he finally thought in desperation, "Well, perhaps, if I join this Party, maybe something will be done from."
Carl H. Imlay: Perhaps so.
William J. Brennan, Jr.: Do you think then it come within III?
Carl H. Imlay: If he -- if he retreated to the last ditch or the last wall, so to speak, and there was nothing else available, if the Communist Party actually was acting as a relief agency, so to speak, and if he turned to the Party because he -- he was forced to do so by virtue of -- to -- to get subsistence, that would be such a case. However, it would be a -- a very limited category of cases that that would reach.
Earl Warren: But when --
William J. Brennan, Jr.: (Voice Overlap) --
Earl Warren: -- you say activity here, with the Workers' Alliance?
Carl H. Imlay: We mentioned his activity with Workers' Alliance, yes, that was a --
Earl Warren: And wasn't that the -- wasn't that the -- at least the full ostensible purpose of the Workers' Alliance to get relief for people who were out of employment and --
Carl H. Imlay: That's -- that's --
Earl Warren: -- who are suffering?
Carl H. Imlay: -- correct. That s correct, Mr. Chief Justice.
Earl Warren: And they were very active. They were very active in that, would they not, before all the boards of supervisors and -- and other agencies that have the dispensation of relief during those -- during those years?
Carl H. Imlay: That is correct. They had certainly and I -- his -- his activities, but the parties, certainly, were to meet the problems of -- of the depression which were certainly very much evident in 1935. But he -- he stated quite decisively that his -- that his activities were for the benefit of most of the people. He didn't go in to -- to get shoes or -- or food for himself or -- or even pay.
Earl Warren: What is then to indicate that he did not do that?
Carl H. Imlay: Well, certainly --
Earl Warren: You mean he didn't --
Carl H. Imlay: -- there's -- there's nothing to indicate that he did first. Secondly, he described his activities in the bookstore which was a principal and activity that he had apparently, he said he didn't get a penny from the bookstore. Now --
Earl Warren: Oh, he said he was -- he was trying to get relief from most of people, didn't he?
Carl H. Imlay: Yes, he did. And --
Earl Warren: Yes.
Carl H. Imlay: -- that -- that certainly is a --
Earl Warren: You would -- would you read him out of that?
Carl H. Imlay: He was trying to get relief from most of the people. I think that a short range objective of the Communist Party has -- has been to improve the economics, of course, in their own way and through Communist Party action. However, I don't think that Congress intended to excuse people who had these benign motives of -- of improving the economic conditions of society generally by virtue of this 1951 clarifying act.
Felix Frankfurter: But you must make a distinction, I suggest, between entertaining those motive benevolently and entertaining them, if I may say so, selfish. In other words, if the motive involved his -- him not as a -- as an informer, whether he's a human being who wants to get wealth --
Carl H. Imlay: Yes.
Felix Frankfurter: -- because he says that he came hand in hand with the Communist Party (Inaudible) if it involved him directly as a human being in need, then you got a different situation --
Carl H. Imlay: Yes.
Felix Frankfurter: -- from a benevolent --
Carl H. Imlay: Yes.
Felix Frankfurter: (Inaudible) on that cause.
Carl H. Imlay: Yes, I -- I believe so. There -- there was the -- of course, the -- the case of Garcia, which is adverted to in our brief, the -- the Court will remember that the Immigration Service canceled the -- the warrant after this Court had granted certiorari in the case for further proceedings to -- to ascertain whether Garcia was in fact one who turned to the Communist Party and the Workers' Alliance out of dire necessity, I think Garcia had six or seven children at the time he joined the Party and then 10 at the time of the hearing and he -- his contention -- and there was an ambiguity on the record which -- which warranted a further reopening of the proceeding. There was an ambiguity on the record in that respect. He contented that he had mistaken the -- the -- well, the -- the essence of his contention was that he -- he had turned to the Party out of dire necessity thinking it was to be something in the nature of a relief agency. I don't think that -- that however is this case.
Hugo L. Black: Well, you mean -- you mean -- you think if the evidence justifies holding, then it's not the case.
Carl H. Imlay: I -- I -- that's correct.
Hugo L. Black: That being true, I cannot yet see whether that issue has ever been fairly faced by the time to effect or where has found against this man on the question which he apparently raised from the beginning.
Carl H. Imlay: Mr. Justice --
Hugo L. Black: Certainly, it's not done so specifically if I'm (Voice Overlap) --
Carl H. Imlay: No. That's -- that's true. It wasn't -- this -- this wasn't pointed up specifically. The contention was not made by this petitioner that he was only a nominal member or an involuntary member of the -- of the Party. He never took that position. He --
Earl Warren: I thought he did. I thought he said he went into it just for these purposes to get -- to get food and a place to crawl in for most of the people and that -- that none of the people that he came in contact with ever advocated overthrowing anything.
Carl H. Imlay: Yes.
Earl Warren: Didn't he say that?
Carl H. Imlay: He -- he did say that, yes.
Earl Warren: And didn't he limit -- didn't he intent by his -- his testimony which is all you go on in this case to -- to limit the purpose of his -- of his joining the organization and his activity while in it to -- to getting food and a place to crawl in from majority of the people?
Carl H. Imlay: Yes, he took the position when he testified in 1947 that -- that his -- his -- he was unconcerned with any political objectives of the Party.
Earl Warren: Yes.
Carl H. Imlay: He was either unconcerned or oblivious to the ultimate political goals of the Party, the use of force and -- and revolutionary methods and so forth. He was interested in one phase. He was like -- very much like the petitioner Galvan. Galvan also contended that he didn't know of the plans and purposes of the Party. Galvan was interested in the -- a fair employment practices at discussions in his Spanish speaking unit of the -- of the Communist Party. In -- and I -- I think that the Galvan opinion does it -- limit the -- the application of Section 22 to one who does know the -- the -- that the Communist Party has this -- advocates the -- the use of force and violence.
Felix Frankfurter: May I -- may I suggest that the Galvan opinion is, I suspect, preoccupied with the particular fact in that case. And the particular facts in that case were very, very (Inaudible) particular fact. In the first place, his defense was that he never joined the Party.
Carl H. Imlay: Yes, that's correct.
Felix Frankfurter: Well, that already shed light on the fellow who is then (Inaudible) established or if he did join it, he -- he didn't (Inaudible) force and violence that he did join -- I mean he responded to join. He responds to an organizer who is viewed to be an organizer. He attended meetings. He (Inaudible) And there was the other supporting -- stronger supporting evidence of his activity in the party affairs. Well, a fellow who says, "I didn't join it," and then you have evidence that -- that he did all the things within it, raises questions that -- that he (Inaudible)
Carl H. Imlay: I -- I believe, Mr. Justice Frankfurter, that he said he didn't join the Party but if he did, he -- he wasn't aware of its aims and purposes, yes.
Felix Frankfurter: (Voice Overlap) I -- I -- on the whole, I -- correct me if my summary was inaccurate. But I --
Carl H. Imlay: Yes, that's correct.
Felix Frankfurter: But the fellow is (Inaudible) to join it and says, "But if I did, I don't know what it was," didn't he?
Carl H. Imlay: But of course --
Felix Frankfurter: I don't mean to rest down that --
Carl H. Imlay: Yes.
Felix Frankfurter: -- fact.
Carl H. Imlay: Correct. Of course, Galvan didn't run a bookstore. He -- I -- I don't believe that he is -- he -- his activities were -- were quite as important as --
Felix Frankfurter: Well, we know --
Carl H. Imlay: -- the petitioner, Rowoldt --
Felix Frankfurter: -- that Chief Justice has indicated so, and that all he had is his affidavit (Inaudible) That's what it gets down.
Carl H. Imlay: Yes.
Felix Frankfurter: That's all the Government has. What --
Carl H. Imlay: Yes.
Felix Frankfurter: -- you rely of his own mouth is voluntarily.
Carl H. Imlay: True.
Felix Frankfurter: And therefore, you have to take it as it is that you can't believe something --
Carl H. Imlay: Yes, that's correct.
Felix Frankfurter: (Inaudible) and you say you have a bookstore of that kind, did he say he run it?
Carl H. Imlay: Yes, he did say he run the bookstore.
Felix Frankfurter: What bothers me is there's no inquiry made that the --
Carl H. Imlay: Yes.
Felix Frankfurter: -- record was no (Inaudible)
Carl H. Imlay: Yes.
Felix Frankfurter: -- in the light of the thing that's very emphatic maybe that this is the bread and butter (Inaudible)
Carl H. Imlay: Yes.
Harold Burton: Mr. Imlay, in going back to the Section 1, I'm -- I don't just understand. The Attorney General was directed to provide by regulations, what -- what was the purpose of having the regulations there? Does the history show anything on that?
Carl H. Imlay: It was to resolve the difference between the interpretation of "member" in the 1950 Act between the Department of Justice and the Department of State. As I say --
Harold Burton: The -- the regulation merely parrots the Act, does it not?
Carl H. Imlay: That's correct.
Harold Burton: Well, then, what did the -- what did the Attorney General do in -- why -- why was he asked to give a regulation that was exactly the same as the Act? The Act --
Carl H. Imlay: Well --
Harold Burton: -- would decide that, wouldn't it?
Carl H. Imlay: -- I suppose that Congress could have amended the 1950 Act. But what I think -- I believe Congress was intending here was merely to -- I don't think that it wanted to -- to amend the -- the Act because it understood that the term "member" was being --
Harold Burton: (Voice Overlap) voluntarily --
Carl H. Imlay: -- misconstrued by the Department of Justice. "Member" had been intended to -- to mean precisely what it meant before 1950.
Harold Burton: And that is to obtain their purposes through the medium of the Communist Party.
Carl H. Imlay: That's correct.
Tom C. Clark: Who has the proof -- who has the burden of proof under your definition of membership?
Carl H. Imlay: I think the Government has to -- I -- well, the Immigration Service has to produce evidence that -- standing by itself would show or at least support valid inferences of the hearing officer and after all the -- these inferences are -- are for the hearing officer to make and not the Court in collateral inquiry. I think the Government would have to -- to show a case which -- lacking any rebuttal but would -- would show that -- that the particular alien was a member. However, I do think that if the alien has matters which constitute matters of defense, it's incumbent upon him to come forward with -- with those explanations in the administrative proceeding rather than later in -- on writ of habeas corpus.
Tom C. Clark: Number III applied to deportation as you seem to (Inaudible)
Carl H. Imlay: Yes.
Tom C. Clark: -- might be the Government to prove that he did not join (Inaudible)
Carl H. Imlay: I -- I don't think the Government is required to negate every possible explanation he might make matters of defense. I think only Government is required to do is to -- is to prove maybe a prima facie case, you might call it, of membership under Section 22. Now, here, the contention that -- that he was forced into joining by virtue of economic necessities and the contention that -- that he didn't know that the Party had political motives beyond the immediate economic activities with which he was concerned. Those contentions really weren't made at the -- during the -- before the administrative proceedings. And I -- I don't know that they can be saved and -- and raised before the courts which really is looking at the issue as a collateral matter.
Earl Warren: Mr. Imlay, the -- the Government introduced no evidence in this case, did it? It just took his statement and then deported him on his statement, isn't that right?
Carl H. Imlay: It -- and on his explanations, yes, Mr. Chief Justice.
Earl Warren: Oh, yes, yes.
Carl H. Imlay: If -- if I could just be given a moment, I would just like to complete the facts. There was the -- the -- there was the statement as to the fact that he wanted to petition for an unemployment relief, he wanted to go to government agencies and -- and do things which ordinarily would be considered political activities and narrowly limit it perhaps --
Earl Warren: But then also, it's not a political activity. It would -- wouldn't that bring him within this number III where he joined it for purposes of obtaining employment, food rations or other census of living and where necessary for such purposes?
Carl H. Imlay: Yes.
Earl Warren: And that he was applying for the relief and he thought that Workers' Alliance was a means by which he could better get it, wouldn't that -- wouldn't that -- in the absence of anything to the contrary, wouldn't that fit him in to that number III?
Carl H. Imlay: I -- I don't think so, Mr. Chief Justice, because such a joining wouldn't be necessary for the purpose of getting food rations and so forth. The fact that he wanted to --
Earl Warren: Well, he -- he explained that by saying that he thought that these people could be helpful in getting it for most of the people that's why he joined.
Carl H. Imlay: That was his explanation, yes.
Earl Warren: Yes, and there's nothing to counteract, is there?
Carl H. Imlay: No, and if -- if his motives -- if his benign motives in joining to -- to better society generally, providing an excuse that -- that would be available to him. But as I've tried to develop, I don't think that Congress intended to -- to provide that escape provision.
William J. Brennan, Jr.: Well, Mr. Imlay, do you go this far that if these activities for jobs and food were for people generally, that is for benevolent motives and not from selfish motives because he firstly need it, would it be the Government's case that -- that of itself establishes on this record more than nominal membership without reference to the activity of the bookstore?
Carl H. Imlay: Well, if -- if he joined to, as a last resort --
William J. Brennan, Jr.: Well, my -- my premise is that --
Carl H. Imlay: Yes.
William J. Brennan, Jr.: -- he joined to further not his own selfish interests --
Carl H. Imlay: Yes.
William J. Brennan, Jr.: -- but the interest of people generally.
Carl H. Imlay: Yes.
William J. Brennan, Jr.: And that after joining, he did the things that he says he did in going to the courthouse and that kind of thing. With those admitted activities, without reference to the activity in running the bookstore so-called, be sufficient to take him out of your concept of mere nominal membership.
Carl H. Imlay: I -- I don't think that he would be a mere nominal member just because of those motives, no, I don't. I -- if I could --
William J. Brennan, Jr.: Well, which is then to say if that's what he did, as you read the statute, then he was a member.
Carl H. Imlay: I -- I think he was a member, yes. I -- I don't think that -- that this -- I -- I think the -- the rationale of the Communist generally is that they seek to promote ultimate social reforms. The --
William J. Brennan, Jr.: And admitting that they did that then, they cannot contend that the membership was merely nominal.
Carl H. Imlay: That's correct.
Earl Warren: Well, I -- I think your time is --
Hugo L. Black: You take one statement about burden of proof that I would like to have you explain.
Carl H. Imlay: Well --
Hugo L. Black: If -- if membership of a certain kind is required to prove the case --
Carl H. Imlay: Yes.
Hugo L. Black: -- against (Inaudible), whose burden is to prove that particular kind of membership?
Carl H. Imlay: Well, I -- I think that it's the Government's burden to -- to produce evidence, which upon rebutted, would -- would satisfy the property to create a proof. I think the Government -- the evidence would have to be reasonable, substantial and probative.
Hugo L. Black: To show that he was the kind of member that made him subject to deportation --
Carl H. Imlay: Well --
Hugo L. Black: -- or to -- to exclusion, whatever it is.
Carl H. Imlay: Yes. Of course, the -- I -- I think the -- really the standard of review that's prescribed for the administrators is that there'd be some reasonable substantial and probative evidence on the record that they are --
Hugo L. Black: To show what?
Carl H. Imlay: -- reviewing. To show membership.
Hugo L. Black: What kind of membership?
Carl H. Imlay: Voluntary membership.
Hugo L. Black: The kind of membership defined in your regulation.
Carl H. Imlay: Yes, that's correct.
Hugo L. Black: That's the burden on the Government.
Carl H. Imlay: Well, that's the --
Hugo L. Black: You wouldn't claim that --
Carl H. Imlay: -- that's --
Hugo L. Black: -- had to be shifted to alien (Voice Overlap) --
Carl H. Imlay: I don't know that in an administrative proceeding of this type, Mr. Justice Black, that -- that the term "burden" is -- is entirely appropriate. I -- I think that a -- a case couldn't stand unless there's a reasonable, substantial and probative evidence. Now --
Hugo L. Black: So that he was a kind of membership that --
Carl H. Imlay: Yes.
Hugo L. Black: -- the kind of member that the Act prescribed.
Carl H. Imlay: Yes, and --
Hugo L. Black: So whether administrative or not, I suppose that such a man was very light to the effect that he had stated certain or some burden resting on the Government. He can't shift it all by --
Carl H. Imlay: No, that -- that's --
Hugo L. Black: (Voice Overlap) with administrative agencies.
Carl H. Imlay: That's true. It certainly can't -- it can't rest on a mere presumption. But I -- I do think that after the Government has shown a type of membership which given -- giving the -- the administrators the -- the right to make a reasonable inferences --
Hugo L. Black: After he'd shown enough to show that he's a kind of membership that justifies exclusion then, of course, the burden is met.
Carl H. Imlay: Well --
Hugo L. Black: -- is that what you mean?
Carl H. Imlay: Well, I -- I don't really think that the -- the Government has the task of negating every possible defense that could be raised either --
Hugo L. Black: Certainly. I'm not talking about defense but does it have the duty or the burden of showing that he come to -- within the class that can be deported or excluded by reason of the existence of the facts they attempted to establish.
Carl H. Imlay: Well --
Hugo L. Black: I'm not talking about other separate defenses or --
Carl H. Imlay: Yes.
Hugo L. Black: As I understand it, you say that membership, according to the regulations on the Act, is not enough.
Carl H. Imlay: Bare membership.
Hugo L. Black: That's right. All right. And -- and he --
Carl H. Imlay: Membership with -- without any -- any other evidence whatsoever are inferences which could be drawn from evidence to show --
Hugo L. Black: That -- that he's not a mere nominal member.
Carl H. Imlay: That he -- that he is -- there could -- that he's -- that he's not a mere nominal member.
Speaker: That if the --
Harold Burton: Well, do you -- do you say that if the only proof before the examiner was that this man was what -- what used to be called a card-carrying Communist, would that be -- not be enough?
Carl H. Imlay: Well, perhaps, there are many circumstances where --
Harold Burton: (Voice Overlap) --
Carl H. Imlay: -- where --
Harold Burton: -- there was no evidence at all except proof on that part was issued to him and he became a member as a card-carrying Communist, there's nothing else.
Carl H. Imlay: I'm -- I'm not sure whether in -- under the circumstances that that case -- I think it could perhaps be shown that the Communist Party doesn't accept persons willy-nilly in certain periods more than others. But it -- it does discriminate and if it were shown, if there were something on that record to show that -- that he didn't drift into the party as --
Harold Burton: (Voice Overlap) --
Carl H. Imlay: -- an idle joiner --
Harold Burton: -- there's nothing except the issuance to him when he became a member of the Communist Party, nothing else, then what would be your position?
Carl H. Imlay: Well, I -- I don't --
Harold Burton: (Voice Overlap) --
Carl H. Imlay: I -- I can't really state that. I don't think the case has come up. It -- certainly -- I -- I think in the Kessler versus Strecker case, there was evidence there that a -- that Strecker joined the Party and then failed to pay dues. All there was in that case was a card. And I think Strecker produced some evidence to the effect that under the rules of the Communist Party, person who doesn't his dues for four months is dropped, automatically dropped. And the Court felt that under those circumstances that mere fact that he had a --
Speaker: Card.
Carl H. Imlay: -- a card wasn't sufficient.
Felix Frankfurter: Mr. Imlay, before you sit down, we, lawyers, have been trying to be accurate in different language but I got the impression, you correct me if I'm wrong, that except in the matter of phrasing, there wasn't any difference between you and Mr. Justice Black in his interrogatory to you about burden of proof because I got what you said, which is why I am asking questions, you would disagree with him that when the record is all in, it's the Government's task to establish that he was "a member".
Carl H. Imlay: Yes.
Felix Frankfurter: I'm -- you used the word "probative value".
Carl H. Imlay: Yes.
Felix Frankfurter: In other words, if the Government must make out its case --
Carl H. Imlay: Yes.
Felix Frankfurter: -- in determining whether it has made it out (Inaudible) differ of course.
Carl H. Imlay: Yes.
Felix Frankfurter: But it's the Government's job to make out its case that this fellow is a member in the particular offense in which that term is used in that statute with the content that must be given to it considering the kind of a statute it is.
Carl H. Imlay: Yes.
Felix Frankfurter: Do you agree with that?
Carl H. Imlay: That's correct with one caveat and that is, of course, the term "burden of proof". It's -- it's --
Felix Frankfurter: Well, I didn't use that.
Carl H. Imlay: Yes, it's a judicial term.
Felix Frankfurter: I didn't use that.
Carl H. Imlay: And -- yes. I -- I think the -- the administrators, the -- the Board of Immigration Appeals looks at the whole evidence. And if it doesn't find the evidence there, why, I -- I think that it -- it wouldn't be warranted in -- in affirming an administrative appeal certainly.
Felix Frankfurter: And for instance you just had -- "Yes, I joined the Communist Party if," there's one -- another question is put to you, "I joined the Communist Party if," and that's all the Government has. One -- a real question would be raised whether the Government has made out his case.
Carl H. Imlay: Yes.
Felix Frankfurter: Wouldn't it?
Carl H. Imlay: Yes, it -- it certainly would.
Speaker: I don't see why you say that. Statute says, "join the Communist Party", and -- except for the definition of the -- the regulation as it relates to joining it for food and so forth, joining, it seems to me, means joining.
Carl H. Imlay: Yes, I -- I think that the Galvan case said that --
Speaker: You're -- I think you're -- I -- I think you failed to argue the point that's really the bottom of this case whether you can justify this application to the statute constitutional.
Carl H. Imlay: Yes. In -- in that regard --
Speaker: (Voice Overlap) --
Carl H. Imlay: -- Mr. Justice Harlan, as we've stated in our -- our brief in this case, all of these questions have been very extensively briefed and argued in the Harisiades and the Galvan case. I think most of them were met in the Harisiades case. And of course, the -- the 1950 Act just really extended the -- the policy of the 1940 Act to the Communist Party as such. And that was the (Voice Overlap) --
Speaker: Do you -- do you agree with your opponent that Galvan properly read or requires that there must be some rational connection between the statute and the purpose to export only undesirable aliens? There must be some rational collection.
Carl H. Imlay: Yes. It couldn't be completely arbitrary. Of course --
Speaker: It isn't fair --
Carl H. Imlay: -- there -- there comes a --
Speaker: -- it isn't fair to read Galvan that way.
Carl H. Imlay: Yes.
Speaker: Do you agree with that?
Carl H. Imlay: Yes, there -- there comes a point, if -- If legislation were based on mere fantasy or pretense, as this Court stated in Harisiades, you would have a different question. This -- the policy that appears in Section 22 was based on 19 years of legislative study. It -- it wasn't based on fantasy or pretense.
Speaker: Well, the essence of the constitutional question is to whether it is irrational or rational for Congress to say that a man who is a member of the Communist Party, as in this case, in 1935 is an undesirable alien. That's the essence of the question, isn't it?
Carl H. Imlay: That's the question, yes. We think that was decided in the account --
Felix Frankfurter: That isn't the question. The question is whether Communist can constitutionally exercise that power --
Carl H. Imlay: Yes.
Felix Frankfurter: -- not whether it's rationally say that is true.
Carl H. Imlay: Well, that's true. We've -- this Court has -- has never --
Felix Frankfurter: (Voice Overlap) --
Carl H. Imlay: -- that's -- that's a valid correction because this Court has never questioned the wisdom of Congress in this field which is considered a -- primarily a field for political action rather than action of the more usual types. This field -- this particular exercise of power is intertwined with the power to maintain a republican form of government and national security, and it often is -- is exercised under the war power. And as I say and as Galvan points out Harisiades unless, at least, the congressional policy is totally irrational based on -- on considerations which no reasonable man would consider valid. The deportation of Jews and Catholics, I think, was pointed out in yesterday's discussion as perhaps an example of such a policy unless that appears why this Court has usually differed to the judgment, the wisdom of Congress in this field no matter how unjust, harsh or -- harsh it -- the -- or how much of a hardship it produces on the individual alien in its administration.
Felix Frankfurter: Before (Inaudible)
Carl H. Imlay: Yes.
Felix Frankfurter: -- whether why you so readily agreed when you were asked whether the statute says "join" and that's joining Communist Party. The statute doesn't say that, the statute says members.
Carl H. Imlay: Yes.
Felix Frankfurter: Therefore, we have to construe (Inaudible) members of affiliated (Inaudible) in the context of this statute.
Carl H. Imlay: Yes.
Felix Frankfurter: And that's not a mathematical term.
Carl H. Imlay: No, it isn't.
Earl Warren: Thank you, Mr. Imlay.
Carl H. Imlay: Thank you.
Earl Warren: Mr. Rein.
David Rein: I don't think that I could (Inaudible) much more of the one or two minutes.
Earl Warren: Very well.
David Rein: Thank you.
Earl Warren: All right.